          Case 2:20-cv-00867-TLN-KJN Document 18 Filed 06/26/20 Page 1 of 4




     Richard E. Spoonemore, Pro Hac Vice
 1
     Eleanor Hamburger, Pro Hac Vice
 2   SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC
     3101 Western Avenue, Suite 350
 3   Seattle, WA 98121
     Tel. (206) 223-0303
 4   Email: rspoonemore@sylaw.com
     Email: ehamburger@sylaw.com
 5
     Attorneys for Plaintiffs
 6

 7

 8

 9
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
10
     CORLYN DUNCAN and BRUCE DUNCAN,
11   individually and on behalf of all others similarly        Civil Case No. 2:20-CV-00867-TLN-KJN
     situated,
12
                                                               [Assigned to the Hon. Troy L. Nunley]
13
                                   Plaintiffs,

14          v.                                                 STIPULATIONAND ORDER RE:
                                                               FILING OF AMENDED
15   THE ALIERA COMPANIES, INC., f/k/a ALIERA                  COMPLAINT AND FOR AN
     HEALTHCARE, INC., a Delaware corporation; and             EXTENSION OF TIME UNDER THE
16
     TRINITY HEALTHSHARE, INC., a Delaware                     INITIAL PRETRIAL SCHEDULING
17
     corporation,                                              ORDER

18                                  Defendants.
                                                               Action Filed: April 28, 2020
19
                 STIPULATION RE: FILING OF AMENDED COMPLAINT AND FOR AN
20
       EXTENSION OF TIME UNDER THE INITIAL PRETRIAL SCHEDULING ORDER
21
            Plaintiffs Corlyn Duncan and Bruce Duncan (“Plaintiffs”) and Defendants The Aliera
22
     Companies Inc. (“Aliera”) and Trinity Healthshare, Inc. (“Trinity”) (collectively, the “Parties”),
23
     by and through their undersigned counsel, hereby enter into the following stipulation to (a) permit
24
     Plaintiffs to amend their Complaint and (b) to modify the Court’s April 28, 2020 Initial Pretrial
25
     Scheduling Order (the “Scheduling Order”). The parties request the Court enter an Order
26


     STIPULATION RE: FILING OF AMENDED COMPLAINT AND FOR EXTENSION OF TIME UNDER SCHEDULING ORDER
                                                 -1-
          Case 2:20-cv-00867-TLN-KJN Document 18 Filed 06/26/20 Page 2 of 4




 1   permitting the Plaintiffs to file the Amended Complaint attached as Appendix A in redline format
 2   and modifying the Scheduling Order as follows:
 3          WHEREAS, Plaintiffs filed their Class Action Complaint against Defendants in the
 4   United States District Court for the Eastern District of California, Case No. 2:20-cv-867-TLN-
 5   KJN, on or about April 28, 2020. Plaintiffs served both Defendants Aliera and Trinity with the
 6   Complaint on April 29, 2020;
 7          WHEREAS, the Court issued the Scheduling Order on April 28, 2020, which states, in
 8   relevant part, that the Parties shall confer as required by Federal Rule of Civil Procedure 26(f)
 9   within sixty (60) days of service of the Complaint. (Dkt. 3, § III.) The current deadline for the
10   Parties to confer is June 29, 2020;
11          WHEREAS, Defendants Aliera and Trinity each filed a Motion to Dismiss, or
12   alternatively, Compel Arbitration, on June 10, 2020, in response to Plaintiffs’ Complaint. Both
13   Motions to Dismiss are set for hearing on August 20, 2020;
14          WHEREAS, good cause exists to allow Plaintiffs to file the Amended Complaint adding
15   an additional defendant, OneShare Health LLC, formerly known as Unity Healthshare LLC, and
16   revising the Complaint to address issues raised by defendant Trinity in its Motion to Dismiss,
17   pursuant to Fed. R. Civ. P. 15(a) and 16(b). Plaintiffs provided Defendants with a draft of the
18   proposed Amended Complaint.           After they reviewed the Amended Complaint, defendants
19   consented to its filing. This filing is timely under the Scheduling Order;
20          WHEREAS, good cause exists to continue the Parties’ deadline to confer under Rule
21   26(f) until sixty (60) days after service of the additional defendant, so that all defendants may
22   participate in a single Rule 26(f) conference;
23          WHEREAS, the Parties stipulate and agree that Defendants Aliera and Trinity’s
24   respective Motions to Dismiss Plaintiffs’ Complaint will be taken off calendar upon the filing of
25   Plaintiffs’ Amended Complaint, and Defendants’ deadline to respond to Plaintiffs’ Amended
26


     STIPULATION RE: FILING OF AMENDED COMPLAINT AND FOR EXTENSION OF TIME UNDER SCHEDULING ORDER
                                                 -2-
          Case 2:20-cv-00867-TLN-KJN Document 18 Filed 06/26/20 Page 3 of 4




 1   Complaint will be twenty-one (21) days after service of the Amended Complaint upon OneShare
 2   Health LLC;
 3          WHEREAS, the Parties have not previously requested an extension of time under the
 4   Scheduling Order to confer as required by Rule 26(f);
 5          NOW, THEREFORE, the Parties, by and through their counsel of record, hereby
 6   stipulate and request that this Court find good cause to (a) permit Plaintiffs to file the Amended
 7   Complaint attached in Appendix A; (b) set Defendants Aliera and Trinity’s deadline to file a
 8   responsive pleading at twenty-one (21) days after service of the Amended Complaint on OneShare
 9   Health LLC; and (c) modify the Scheduling Order and continue the deadline to confer under
10   Rule 26(f) until sixty (60) days after the additional defendant is served.
11
      Dated: June 26, 2020                           SIRIANNI YOUTZ
12                                                   SPOONEMORE HAMBURGER PLLC
                                                     By: /s/ Eleanor Hamburger
13
                                                           Eleanor Hamburger
14                                                   Attorneys for Plaintiffs
                                                     CORLYN DUNCAN and BRUCE DUNCAN
15
                                                     The filer, Eleanor Hamburger, attests that the other
16
                                                     signatories listed, on whose behalf the filing is
                                                     submitted, concur in the filing’s content and have
17                                                   authorized the filing.

18
      Dated: June 26, 2020                           BURR & FORMAN LLP
19
                                                     By: /s/ Alan D. Leeth
20                                                         Alan D. Leeth
                                                     Attorneys for Defendant
21                                                   THE ALIERA COMPANIES INC.
22

23
      Dated: June 26, 2020                           BAKER & HOSTETLER LLP
                                                     By: /s/ Elizabeth M. Treckler
24
                                                           Elizabeth M. Treckler
25
                                                     Attorneys for Defendant
                                                     TRINITY HEALTHSHARE, INC.
26


     STIPULATION RE: FILING OF AMENDED COMPLAINT AND FOR EXTENSION OF TIME UNDER SCHEDULING ORDER
                                                 -3-
          Case 2:20-cv-00867-TLN-KJN Document 18 Filed 06/26/20 Page 4 of 4




 1                                                  ORDER
 2             Pursuant to the stipulation of the Parties, and finding good cause thereon, the Court orders
 3   that Plaintiffs may file their Amended Complaint; that Defendants Aliera and Trinity shall have
 4   twenty-one (21) days from the date of service of the Amended Complaint on OneShare Health
 5   LLC to file any responsive pleading; and that Section III of the Initial Pretrial Scheduling Order
 6   (Dkt. 3) shall be modified to extend the Parties’ deadline to confer under Federal Rule of Civil
 7   Procedure 26(f) until sixty (60) days after the additional defendant in the Amended Complaint is
 8   served.
 9             IT IS SO ORDERED.
10

11   DATED: June 26, 2020
                                                                 Troy L. Nunley
12
                                                                 United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION RE: FILING OF AMENDED COMPLAINT AND FOR EXTENSION OF TIME UNDER SCHEDULING ORDER
                                                 -4-
